Citation Nr: 0523673	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  96-51 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran provided testimony at a Travel Board hearing over 
which the subscribed Veterans Law Judge presided.  A 
transcript of that hearing has been made a permanent part of 
the veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reports that he currently has PTSD as a result of 
emotional trauma sustained in his military service.  He 
reports that he served with the 175th Assault Helicopter 
Company and had a 1-year tour of duty in Vietnam.  He has 
provided testimony to the effect that although his military 
occupational specialty was clerk/typist, he was cross-trained 
in field armaments.  He testified that he performed 
foresighting duties for mini-guns that were shot from 
helicopters.  He reported that on occasion he was used as a 
gunner.  In addition, the veteran testified that beginning 
one month after his arrival in Vietnam, he experienced his 
first mortar attack.  He stated that these attacks occurred 
rather frequently so that during his one-year tour, he 
experienced about 25 mortar attacks.  

His personnel records confirm his service with the 175th 
Assault Helicopter Company while in the Republic of Vietnam 
from April 1968 to April 1969.  The Board observes however, 
that no attempt has been made to verify the veteran's 
reported stressors.  In view of the foregoing, this claim is 
remanded to the RO for the following actions:

1.  Take all appropriate action to obtain 
verification of the stressors identified 
by the veteran.  

a.  Advise the veteran of the level of 
specificity required in order to obtain 
independent verification of his 
stressors.  That means that the veteran 
should provide specific information 
regarding each event, including dates, 
names and other details that would assist 
in verifying the claimed events.  

b.  Obtain independent verification of 
these events by submitting the required 
information to the U.S. Armed Services 
Center for Unit Records Research (CURR).  

c.  Invite the veteran to submit 
statements from people having personal 
knowledge of the event(s).  

d.  Ask the veteran to submit any 
evidence in his possession that has not 
been previously submitted.  Caution the 
veteran not to submit duplicate 
information. 

2.  After the above development has been 
completed and the stressor(s) verified, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as likely as 
not (50 percent or greater probability) that 
he has PTSD due to a confirmed stressor(s).  
Notify the examiner that only those stressors 
that were confirmed or otherwise presumed 
confirmed, are to be considered.  If PTSD is 
diagnosed, the examiner must specify what 
specific stressor was the basis of the 
diagnosis.  The examiner should discuss the 
rationale of the opinion based on a review of 
the relevant evidence in the claims file, 
including a complete copy of this remand.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

